DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over 1990 (JP02-079096U) in view of 1989 (JP01-146595U) and Inaba (5,433,630).
With regard to claim 1, 1990 teaches, as shown in figures 1-4: “A conduction structure (10 and 4) comprising: a plurality of elastic pieces 3 having flat shapes provided for a first sheet metal 10, adjacent two of the elastic pieces 3 being aligned, a slit 12 formed in the first sheet metal 10 being interposed between the adjacent two of the elastic pieces 13… both ends of each of the 
1990 does not teach: “and protrusions that are provided for a second sheet metal overlapped with the first sheet metal to permit the second sheet metal to electrically connect with the first sheet metal, and each of which is protruded toward a corresponding one of the elastic pieces provided for the first sheet metal”.
In the same field of endeavor before the effective filing date of the claimed invention, 1989 teaches, as shown in figure 1: “and protrusions 6 that are provided for a second sheet metal 1”. Neither 1989 nor 1990 teach: “a second sheet metal overlapped with the first sheet metal and each of which is protruded toward a corresponding one of the elastic pieces provided for the first sheet metal”. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to overlap the second sheet metal with the first sheet metal so the protrusions protrude toward the first sheet metal, since doing so is only changing the location of the parts of the invention and to extend the shielding of the first sheet without having to make a bigger sheet metal. Also, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Neither 1990 nor 1989 teach: “so that the slit and the adjacent two of the elastic pieces extend within a plane of the first sheet metal”
In the same field of endeavor before the effective filing date of the claimed invention, Inaba teaches, as shown in figures 2-3: “so that the slit 40b and the adjacent two of the elastic pieces (defining slit 40b in figure 3) extend within a plane of the first sheet metal 41”.  It would 

With regard to claim 3, 1990 as modified by 1989 and Inaba teaches: “The conduction structure according to claim 1”, as shown above.
1990 also teaches, as shown in figures 1-5: “wherein the second sheet metal 4 is overlapped with a depression (lower portion of 10 in figure 4) provided in the first sheet metal 10, the depression being located in the plurality of elastic pieces 13 and directly adjacent to the slit 12”.

With regard to claim 4, 1990 as modified by 1989 and Inaba teaches: “The conduction structure according to claim 2”, as shown above.
1990 also teaches, as shown in figures 1-5: “wherein support members (5 and 6)  extending in the direction in which the plurality of elastic pieces 13 is aligned are provided, on a surface (bottom surface of 10 in figure 4) on an opposite side of the first sheet metal 10 from a surface (top surface of 10 in figure 4) with which the second sheet metal 4 is overlapped, at the respective both ends of each of the plurality of elastic pieces 13 provided for the first sheet metal 10”.


Neither 1990 nor 1989 nor Inaba teach: “wherein each of the protrusions has a spherical surface”.  However, this is merely a change in the shape of the protrusion and would not affect the ability of the first sheet metal to make contact with the second sheet metal. Also, a change in shape is generally recognizing as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976).

With regard to claim 6, 1990 as modified by 1989 and Inaba teaches, as shown above and in 1990 figure 5: “An electronic device (shown in 1990, figure 5) comprising the conduction structure according to claim 1 (as shown above)”.

With regard to claim 7, 1990 as modified by 1989 and Inaba teaches: “The electronic device according to claim 11”, as shown above.
Neither 1990 nor 1989 nor Inaba teach: “wherein the electronic device is to be mounted on a vehicle”. However, this is a mere statement of the intended use of the electronic device. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the electronic device in a vehicle or any other application.  Also, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ 2d 1647 (1987).

With regard to claim 13, 1990 as modified by 1989 and Inaba teaches: “The conduction structure according to claim 3”, as shown above.
Neither 1990 nor 1989 nor Inaba teach: ”wherein a portion of the second sheet metal is overlapped with the depression of the first sheet metal, the overlapped portion of the second sheet metal being seated within the depression of the first sheet metal so that an upper surface of the second sheet metal does not protrude above a portion of an upper surface of the first sheet metal that is located adjacent to the depression”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the second sheet metal to fit into the depression of the first sheet metal in order to make better contact with the first sheet metal and since doing so would only involve a change in the shape of the second sheet metal.  Also, a change in shape is generally recognizing as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976).

Claims 2, 8-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over 1990 (JP02079096U) in view of Inaba et al. (5,433,630).
With regard to claim 2, 1990 teaches, as shown in figures 1-4: “A conduction structure (10 and 4) comprising: a plurality of elastic pieces 13 having flat shapes provided for a first sheet metal 10, adjacent two of the elastic pieces 13 being aligned. a slit 12 formed in the first sheet metal 10 being interposed between the adjacent two of the elastic pieces 13… both ends of each of the elastic pieces 13 being connected with respective both ends of an adjacent one of the 
	1990 does not teach: “so that the slit and the adjacent two of the elastic pieces extend within a plane of the first sheet metal”.
	In the same field of endeavor before the effective filing date of the claimed invention, Inaba teaches, as shown in figures 2-3: “so that the slit 40b and the adjacent two of the elastic pieces (defining slit 40b in figure 3) extend within a plane of the first sheet metal 41”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Inaba with the invention of 1990 in order to keep from having to forcibly bend the mating conductor (Inaba, column 2 lines 54-57).

With regard to claim 8, 1990 as modified by Inaba teaches: “The conduction structure according to claim 2”, as shown above.
1990 also teaches, as shown in figure 4: “wherein the second sheet metal 4 is overlapped with a depression (lower portion of 10 in figure 4) provided in the first sheet metal 10, the depression being located in the plurality of elastic pieces 13 and directly adjacent to the slit 12”.


	1990 also teaches, as shown in figures 1-5: “wherein support members (5 and 6) extending in the direction in which the plurality of elastic pieces 13 is aligned are provided, on a surface (bottom surface of 10 in figure 4) on an opposite side of the first sheet metal 10 from a surface (top surface of 10 in figure 4) with which the second sheet metal 4 is overlapped, at the respective both ends of each of the plurality of elastic pieces 13 provided for the first sheet metal 10”.


With regard to claim 10, 1990 as modified by Inaba teaches: “The conduction structure according to claim 2”, as shown above.
	Neither 1990 nor Inaba teach: “wherein each of the protrusions has a spherical surface”.
However, this is merely a change in the shape of the protrusion and would not affect the ability
of the first sheet metal to make contact with the second sheet metal.  Also, a change in shape is
generally recognizing as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ
47 (CCPA 1976).

With regard to claim 11, 1990 as modified by Inaba teaches, as shown above.  1990 also shows in figure 5: “An electronic device (shown in figure 5) comprising the conduction structure according to claim 2 (as shown above)”.


Neither 1990 nor Inaba teach: “wherein the electronic device is to be mounted on a vehicle”.  However, this is a mere statement of the intended use of the electronic device. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the electronic device in a vehicle or any other application. Also, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ 2d 1647 (1987).

With regard to claim 14, 1990 as modified by Inaba teaches: “The conduction structure according to claim 8”, as shown above.
Neither 1990 nor Inaba teach: “wherein a portion of the second sheet metal is overlapped with the depression of the first sheet metal, the overlapped portion of the second sheet metal being seated within the depression of the first sheet metal so that an upper surface of the second sheet metal does not protrude above a portion of an upper surface of the first sheet metal that is located adjacent to the depression”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the second sheet metal to fit into the depression of the first sheet metal in order to make better contact with the first sheet metal and since doing so would only involve a change in the shape of the second sheet metal.  Also, a change in shape is .
Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277.  The examiner can normally be reached on M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN M KRATT/             Examiner, Art Unit 2831                                                                                                                                                                                           	July 28, 2021
/ABDULLAH A RIYAMI/             Supervisory Patent Examiner, Art Unit 2831